Citation Nr: 1709495	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  12-02 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for obstructive sleep apnea. 

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension. 

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cornish, Associate Counsel


INTRODUCTION

The Veteran was in active service from August 1977 to December 1999.  The Veteran was in the Air Force.  The Veteran served in the Persian Gulf War.  He earned the Air Force Commendation Medal with 1 device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veteran Affairs (VA) Atlanta Regional Office (RO) in Georgia. 

The Veteran testified at a hearing held on December 8, 2016.  At the time of the hearing, the Veteran submitted additional evidence with a waiver of agency original jurisdiction (AOJ) consideration.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  A March 2008 rating decision denied service connection for sleep apnea and hypertension.  The Veteran did not appeal this decision so it became final.

2.  The evidence associated with the claims file since the March 2008 denial relates to an unestablished fact necessary to substantiate those claims, and thus raises a reasonable possibility of substantiating the claims of service connection for sleep apnea and hypertension.

3.  Symptoms of sleep apnea were present during the Veteran's active service.

4.  Signs of hypertension, as indicated by elevated blood pressure measurements, were present during service and continued after service.


CONCLUSIONS OF LAW

1. The March 2008 rating decision which denied claims of service connection for sleep apnea and hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. The evidence received since the March 2008 rating decision is new and material and the claims for service connection for hypertension and sleep apnea are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

4.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 4.104 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board is reopening and granting the claims of service connection for sleep apnea and hypertension; thus the benefit sought has been granted in full, and no additional discussion of the duty to notify and assist is necessary.

New and Material Evidence

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2016).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010). In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claims for service connection for obstructive sleep apnea and hypertension were previously considered and denied in a March 2008 rating decision.  The claim for sleep apnea was denied because the condition was not diagnosed in service.  The claim for hypertension was denied as there was no evidence the condition was diagnosed during service or within one year of discharge from service.  The Veteran did not file a timely Notice of Disagreement within one year of the rating decision and no additional evidence was received within that time period.  Accordingly, the March 2008 rating decision became final.  38 C.F.R. § 20.1103.

The evidence of record at the time of the March 2008 rating decision consisted of service treatment records (STRs), records from Robins Air Force Base from November 2000-October 2006, and lay statements from other servicemen and the Veteran's spouse.  Since the March 2008 rating decision, the Veteran submitted a statement from his treating physician, an article suggesting a link between allergic rhinitis and sleep apnea, and a web article from the Mayo Clinic about obstructive sleep apnea. This evidence is new as it had not been previously submitted.  This evidence is also material as it is not cumulative or redundant of the evidence of record.  The statement from the Veteran's treating physician is relevant in that it provides an opinion on whether there is a nexus between the Veteran's conditions and military service.  As noted above, new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof. See Shade v. Shinseki, 24 Vet. App. 110 (2010). In the present case, the Veteran has presented evidence that speaks directly to an element which was not of record, mainly a possible nexus to service. See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006)(finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Accordingly, presumed credible, new and material evidence has been received and the claims are reopened.

Service Connection Legal Authority

Generally where the Board reopens a claim that the AOJ did not, remand is required for AOJ consideration. See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  In this case, although the RO did not reopen the claims, a remand for AOJ consideration would only unnecessarily delay adjudication.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). Furthermore, given the favorable outcome adjudicated herein, no conceivable prejudice to the Veteran could result from this decision.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering the competency of lay evidence, the Board must determine on a case by case basis whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When a veteran has served ninety days or more of active service, service connection may be established on a presumptive basis with certain chronic diseases, including cardiovascular-renal disease, by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Under 3.309(a), hypertension is included under the definition of cardiovascular-renal disease.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For a chronic disease such as hypertension, service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  38 C.F.R. § 3.303(b).  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  Id.  The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Sleep Apnea

The Veteran contends the signs and symptoms of his current sleep apnea condition began during service.  For the reasons discussed below, and resolving reasonable doubt in favor of the Veteran, the Board finds service connection is warranted.

The Veteran was diagnosed with mild to moderate obstructive sleep apnea following a sleep study in November 2002.  In July 2003, a continuous positive airway pressure (CPAP) machine was prescribed as treatment.  

Service treatment records do not reflects treatment for sleep apnea or a diagnosis of the condition.  However, the Veteran provided three buddy statements with his October 2007 Statement in Support of Claim.  The statements were from his spouse and two other servicemen that were stationed with him.  The servicemen slept in the same tent and were stationed with the Veteran for a combined period of 1994-2000.  All three statements include a similar description of the Veteran's sleeping patterns.  The statements all described observing the Veteran choking in his sleep, waking up, and gasping for air.  Each statement also mentioned that the Veteran snored very loudly.  The Board finds these statements credible and probative of the Veteran's symptoms during service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The remaining question is whether there is evidence of a nexus between the current disability and the in-service symptoms.

The Veteran submitted two web articles in support of his claim that linked symptoms such as irregular heartbeats, snoring, breathing cessation, sleepiness, dry mouth, chest pain, and respiratory conditions to sleep apnea.  One article listed irregular heartbeats as a symptom of untreated sleep apnea.  The Veteran had an abnormal electrocardiogram (EKG) twice while in service that proved negative for a finding of coronary artery disease.  The other article was a research paper on the relationship between asthma, allergic rhinitis, and sleep apnea.  The Veteran's representative pointed out in his hearing that he was treated for sinusitis, upper respiratory infections, and pharyngitis on several occasions during service.  According to the STRs the Veteran was diagnosed with sinusitis as early as March 1984.  On his retirement examination the examiner noted there was tenderness in the frontal sinuses.  In the past medical history section, the examiner noted chronic sinusitis with treatment through antibiotics.  The Veteran's spouse stated that the Veteran complained about a sore throat the morning following an episode of choking during his sleep.

Furthermore, the Veteran's treating physician, Dr. M.B. provided a statement in support of the Veteran's claim.  She noted in her statement that she reviewed the Veteran's STRs.  Dr. M.B. opined that based on the signs and symptoms present in service, the Veteran's condition more likely than not began during active duty service.    

In light of the above, the Board finds the Veteran experienced symptoms of sleep apnea during service and his current sleep apnea condition is related to service.  

Service Connection for Hypertension

The Veteran contends that he had signs of hypertension in service, as shown through elevated blood pressure measurements and argues that hypertension was noted during military service.  For the reasons discussed below, the Board finds service connection is warranted.

The Veteran has a current diagnosis of hypertension and is taking medication for his condition.  The remaining questions are whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.

The Board finds the presumption for chronic diseases applies based on continuity of symptomatology.  The Veteran's elevated blood pressure readings began towards the end of his service.  The Veteran had an abnormal EKG reading on a December 1993 medical examination but was ultimately found fit for service.  In January 1994, the Veteran reported to the internal medicine department at Nellis Air Force Base (AFB) to get evaluated.  The physician originally thought the Veteran had ischemia but it was later ruled out after an echocardiogram.  During the exercise treadmill test he was noted to be hypertensive at peak exercise with blood pressure of 232/97.  A few days later, a treatment note from another doctor at Nellis AFB listed hypertension as a condition that the Veteran needed to follow up on after his transfer to a new base.  This is the first mention of the Veteran's hypertension in the STRs.  
Although the Veteran was provided a diagnosis at this time, subsequent service records did not reflect treatment or a diagnosis of the condition and the blood pressure measurements did not manifest to a degree of 10 percent under Diagnostic Code 7101.  To the extent to which a diagnosis in service could be questioned, the Board notes that a June 2016 statement from the Veteran's treating physician pointed out the measurements were sufficient for a medical diagnosis of hypertension.  38 C.F.R. § 4.104.

Furthermore, the evidence in this case clearly reflects continuity of symptomatology.  After the inservice notation of hypertension, the Veteran continued to have elevated blood pressure readings.  In December 1994 his blood pressure was 143/75.  In September 1997, his blood pressure was 140/84.  A treatment note in October 1997 noted his blood pressure was 136/76.  In June 1998 his blood pressure was recorded as 151/93.  In October 1998 his blood pressure was noted to be 147/70.  A treatment note from June 1999 showed the Veteran's blood pressure measurement as 142/81.  In July 1999 his blood pressure was 147/81.  

The Veteran's elevated blood pressure measurements continued after he separated from service.  A treatment note from October 2000 showed the Veteran's blood pressure was 130/82.  In December 2000, the Veteran was found to have blood pressure readings of 163/84 (taken by machine) and 142/78 (taken manually).  In September 2001 he had blood pressure of 140/92 and was noted to have "borderline hypertension."  In October 2001, blood pressure was 120/90 and again the physician noted borderline hypertension.  The Veteran went to the emergency room in May 2002.  He was diagnosed with acid reflux with a high blood pressure.  A fellow service member noted this incident in his October 2007 buddy statement.  Mr. W.J. stated the Veteran was rushed to the emergency room for chest pains.  He stated that the Veteran ultimately found out the chest pains were the result of acid reflux and high blood pressure problems.  At an annual physical in October 2002, the Veteran's blood pressure measurement was 141/95.  On a November 2002 treatment note, the Veteran's blood pressure was noted as 133/84.  The Veteran's medication list showed he was taking nitroglycerin.  A treatment note from December 2002 stated the Veteran's blood pressure was 132/80.  A June 2005 treatment note showed the Veteran had a follow up appointment for his blood pressure.  The Veteran was prescribed hydrochlorothiazide (HCTZ) and instructed to follow up in three months.  In November 2005, hypertension was noted as a medical condition on the echocardiography report needed in order to clear the Veteran for a knee operation.  The Veteran's most recent medical records state the Veteran's hypertension is stable and he is still being treated with medication.

In sum, the evidence reflects a notation of hypertension during service and continued elevated blood pressure readings from that time until his post service diagnosis and treatment with medication.  Accordingly, the Board finds service connection for hypertension is warranted.  


ORDER

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for sleep apnea and hypertension is reopened.

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for hypertension is reopened.

Entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for hypertension is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


